DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US20070272482) in view of Philips (EP3379528).
With respect to claim 1 Yamaguchi discloses a sound absorber comprising:
A first wall (1) in which a plurality of first holes (1a) are provided, the first wall section including a first surface and a second surface;
A second wall (3) section opposed to the second surface and provided in a position separated from the second surface, at least one second hole (3a) being provided in the second wall section and a porous material (21) provided to be opposed to the second wall section in a position separated from the 
second wall section.
Yamaguchi does not disclose the presence of the film as claimed.
Philips discloses a silencer which includes the use of a thin film (see abstract) on a wall in contact with a moving fluid.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Philips to use a film in contact with the moving fluid with the device of Yamaguchi to provide a protection 
With respect to claim 2 Yamaguchi as modified discloses the sound absorber has a shape, the first wall section, the second wall section and the porous material disposed on the inside of the shape. While not expressly disclosing a parallelepiped shape it would have been obvious to select such a shape of duct. Philips discoes a circular duct and thus the shapes of the respective elements follow such a cone shape, but rectangular ducts are known and form these one would derive the parallelepiped shape as claimed. This would constitute nothing more than an application of the teachings of Yamaguchi as modified to a differently shaped and known shaped duct structure.
With respect to claim 3 Yamaguchi as modified further discloses wherein the number of first holes and the number of second holes differs. This establishes that the number of holes and the percent open area of the respective walls are known results effective variables. As such one of ordinary skill in the art would select the number of holes, and their sizes to give the desired results. Further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 4 Yamaguchi as modified further discloses wherein an interval between the first wall section (d1 in Yamaguchi) and the second wall section is represented by L1 and an interval between the second wall section and the porous material is represented by L2 (see d2 which defines the space 5 which contains element 21), the intervals L1 and L2 have a relation. While not expressly disclosing the claimed relationship this would be a results effective variable as would be recognized by one of ordinary skill in the art. The distance determining where on the wavelength of the soundwave the sound encounters the damping material. As such the claimed relationship would have been obvious to select, see again holdings of in re Boesch as cited above.

With respect to claim 6 Yamaguchi further discloses (paragraph 0059) wherein the porous material is formed of at least glass wool, urethane, felt. Polypropylene, and rock wool.
With respect to claim 7 Yamaguchi as modified discloses the invention as claimed except expressly wherein the thin film (taught by Philips) includes a resin layer ( a known material for forming acoustically transparent films) and an adhesive layer (there is shown no mechanical fastener and as such one of ordinary skill in the art would have found it obvious to use the known attachment means of adhesive) , and to have the respective thicknesses of the layers to be such that they optimized the sound transfer by the film. The selection of the resin layer to be thinner than the adhesive layer would have been obvious to one of ordinary skill based upon the needed amount of adherence and the needed flexibility of the film. See again holdings of In re Boesch as cited above. 
2.Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US20070272482) in view of Philips (EP3379528) as applied to claims 1-7 above, and further in view of Utsunomiya (US20080053749).
With respect to claims 8-14 Yamaguchi as modified discloses the invention as claimed except for the presence of a projector which uses the device of claims 1-7.

A sound absorber (see abstract).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Yamaguchi as modified with the teachings of Utsunomiya to use a sound absorbing device in a projector unit. The motivation for doing so would be to enhance the sound reduction.
With respect to claim 15 Yamaguchi as modified further discloses  wherein the rotating dev ice is a cooling fan (element 3 of Utsunomiya is disclosed as a cooling fan), the projector further comprises a channel for guiding air delivered from the cooling fan to a cooling target in the projector (see Utsunomiya figure 4),
The sound absorber is attached to the channel (see again figure 4), and the first wall section of the sound absorber configures a part of a wall section forming the channel (see Utsunomiya figure 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki (US8057048) discloses a projector; Monson (US6533657) discloses a low noise duct system; and Morohoshi (US6386317) discloses a sound absorbing duct structure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837